RECOMMENDED FOR FULL-TEXT PUBLICATION
4    Hyatt v. United States                       No. 98-4229                  Pursuant to Sixth Circuit Rule 206
                                                                       ELECTRONIC CITATION: 2000 FED App. 0108P (6th Cir.)
                                                                                   File Name: 00a0108p.06
States v. Simmonds, 111 F.3d 737, 745 (10th Cir. 1997)
(citing Forest v. United States Postal Serv., 97 F.3d 137, 139-
40 (6th Cir. 1996)). Furthermore, “a statute does not operate
‘retrospectively’ merely because it is applied in a case arising   UNITED STATES COURT OF APPEALS
from conduct antedating the statute’s enactment or upsets                        FOR THE SIXTH CIRCUIT
expectations based on prior law.” Landgraf, 511 U.S. at 269                        _________________
(citations omitted). Rather, we must determine whether the
Act “attaches new legal consequences to events completed
                                                                                                     ;
before its enactment.” Id. at 269-70. Although the events
                                                                                                      
underlying Hyatt’s conviction antedate the Antiterrorism and        DAVID L. HYATT,
                                                                                                      
Effective Death Penalty Act, the application of the Act’s                   Petitioner-Appellant,
                                                                                                      
limitation period does not attach “new legal consequences to
                                                                                                      
events completed before its enactment.” Id. The limitation                                               No. 98-4229
                                                                              v.
                                                                                                      
period applies to Hyatt’s filing of a motion under Section
                                                                                                       >
                                                                    UNITED STATES OF AMERICA, 
2255, which occurred after the enactment of the statute; as a

                                                                           Respondent-Appellee. 
result, the application of the limitation period is prospective

                                                                                                    1
and not retroactive. See id.
   We recognize that even though the limitation period is
prospective in application, it cannot be applied so as to bar a          Appeal from the United States District Court
motion before the movant has had a reasonable opportunity to              for the Northern District of Ohio at Akron.
bring it. See Texaco, Inc. v. Short, 454 U.S. 516, 527 n.21           No. 98-01042—David D. Dowd, Jr., District Judge.
(1982) (quoting Wilson v. Iseminger, 185 U.S. 55, 62-63
(1902)). For this reason, applying the literal language of                       Submitted: October 26, 1999
Section 2255 would be an unfair and severe instance of
retroactivity. See id. However, the one-year grace period                     Decided and Filed: March 27, 2000
ensures that any prisoner whose conviction became final prior
to April 24, 1996 would have had an adequate opportunity to         Before: MARTIN, Chief Judge; SUHRHEINRICH and
file a motion under Section 2255. Therefore, we join the                         SILER, Circuit Judges.
majority of other circuits and hold that prisoners whose
convictions became final on or before April 24, 1996 had                             _________________
until April 24, 1997 to file their Section 2255 motions.
                                                                                          COUNSEL
  Consequently, because Hyatt filed his Section 2255 motion
after April 24, 1997, we hold that the motion was time-barred      ON BRIEF: Samuel A. Yannucci, ASSISTANT UNITED
and AFFIRM the decision of the district court.                     STATES ATTORNEY, Akron, Ohio, for Appellee. David L.
                                                                   Hyatt, Coleman, Florida, pro se.




                                                                                               1
2        Hyatt v. United States                         No. 98-4229        No. 98-4229                            Hyatt v. United States           3

                         _________________                                 Antiterrorism and Effective Death Penalty Act became
                                                                           effective on April 24, 1996. A majority of circuits have
                             OPINION                                       interpreted the Act to provide a one-year grace period for
                         _________________                                 prisoners whose convictions became final prior to the
                                                                           effective date of the Act. See Paige v. United States, 171
  BOYCE F. MARTIN, JR., Chief Judge. David L. Hyatt                        F.3d 559, 560 (8th Cir. 1999); Goodman v. United States, 151
appeals the district court’s denial of his motion pursuant to 28           F.3d 1335, 1337 (11th Cir. 1998); Brown v. Angelone, 150
U.S.C. § 2255 to set aside his conviction and vacate his                   F.3d 370, 374 (4th Cir. 1998); Mickens v. United States, 148
sentence. The district court held that his motion was untimely             F. 3d 145, 148 (2d Cir. 1998); United States v. Flores, 135
under the Antiterrorism and Effective Death Penalty Act of                 F.3d 1000, 1006 (5th Cir. 1998); Burns v. Morton, 134 F.3d
1996, Pub. L. No. 104-143, 110 Stat. 1214 (Apr. 24, 1996),                 109, 112 (3d Cir. 1998); United States v. Simmonds, 111 F.3d
which allows prisoners one year after their convictions                    737, 745 (10th Cir. 1997); Lindh v. Murphy, 96 F.3d 856, 866
become final to file motions under Section 2255.                           (7th Cir. 1996), rev’d on other grounds, 521 U.S. 320 (1997).
                                                                           Under this interpretation, such prisoners had until April 24,
  On November 19, 1993, David L. Hyatt was convicted of                    1997 to file motions under Section 2255. Hyatt’s conviction
possession of cocaine with the intent to distribute in violation           became final prior to the effective date of the Act. He filed
of 21 U.S.C. §§ 841(a)(1), 846. He was sentenced to life in                his Section 2255 motion on May 4, 1998, well after the
prison on January 26, 1994. We affirmed the judgment and                   expiration of the one-year grace period. As a result, the
sentence on September 9, 1995. On May 4, 1998, Hyatt filed                 district court rightly concluded that his motion was time-
a motion to set aside his conviction and vacate his sentence               barred.
under 28 U.S.C. § 2255. On September 25, the district court
granted the United States’ motion to dismiss and issued a                     Hyatt argues that the retroactive application of the period of
certificate of appealability on the sole issue of whether                  limitations violates his due process, ex post facto, and
Hyatt’s Section 2255 motion was timely. In reviewing a                     Suspension Clause rights under the Constitution. These
district court’s denial of a motion under Section 2255, we                 arguments are without merit. While statutory retroactivity has
apply a clearly erroneous standard to its factual findings and             “long been disfavored,” Landgraf v. USI Film Prods., 511
review its conclusions of law de novo. See Nagi v. United                  U.S. 244, 268 (1994), retroactivity concerns generally do not
States, 90 F.3d 130, 134 (6th Cir. 1996).                                  bar the application of a changed limitation period to a suit that
                                                                           is filed after the amendment’s effective date. See United
  The Antiterrorism and Effective Death Penalty Act
amended 28 U.S.C. § 2255 by adding a time-limit provision
for Section 2255 motions. As amended, Section 2255
precludes a prisoner from filing Section 2255 motions more                          (2) the date on which the impediment to making a motion
than one year after the conviction becomes final.1 The                     created by governmental action in violation of the Constitution or laws of
                                                                           the United States is removed, if the movant was prevented from making
                                                                           a motion by such governmental action;
                                                                                    (3) the date on which the right asserted was initially recognized
    1                                                                      by the Supreme Court, if that right has been newly recognized by the
        Section 2255 now reads in pertinent part:                          Supreme Court and made retroactively applicable to cases on collateral
                                                                           review; or
     A one-year period of limitation shall apply to a motion under this             (4) the date on which the facts supporting the claim or claims
section. The limitation period shall run from the latest of —              presented could have been discovered through the exercise of due
         (1) the date on which the judgment of conviction becomes final;   diligence.